      Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 1 of 9 PageID #: 2638




                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                     Oxford Division


 JOHN RASH,                                          )
                                                     )
                         Plaintiff,                  )
                                                     )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                                  )
                                                     )
 LAFAYETTE COUNTY, MISSISSIPPI,                      )
                                                     )
                         Defendant.                  )
                                                     )
                                                     )

                   PLAINTIFF’S OMNIBUS MEMORANDUM OF LAW
                      IN SUPPORT OF HIS MOTIONS IN LIMINE

       Pursuant to Section 8 of the court’s September 15, 2021 Case Management Order (ECF

No. 36), Plaintiff John Rash respectfully submits this omnibus memorandum of law in support of

his motions in limine.

       “The purpose of a motion in limine is to allow the trial court to rule in advance of trial on

the admissibility and relevance of certain forecasted evidence.” 38 Films, LLC v. Yamano, No.

3:16-CV-00198-MPM-RP, 2017 WL 7038122, at *1 (N.D. Miss. Nov. 6, 2017). See also Equal

Emp. Opportunity Comm’n v. First Metropolitan Fin. Serv., Inc., No. 1:18-CV-177-SA-DAS,

2021 WL 261671, at *1 (N.D. Miss. Jan. 26, 2021) (“[T]he purpose of motions in limine is … to

identify specific issues which are likely to arise at trial, and which, due to their complexity or

potentially prejudicial nature, are best addressed in the context of a motion in limine.”) (internal

quotations omitted).

       This case will be tried to the Court, not to a jury, so questions of jury confusion or of

ensuring that unduly prejudicial evidence does not taint the jury’s perceptions are absent.



                                                 1
     Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 2 of 9 PageID #: 2639




Nonetheless, “there are trial management benefits to a motion in limine that are equally beneficial

to a bench or jury trial.” Bd. of California Winery Workers’ Pension Tr. Fund v. Vineyards, No.

1:17-CV-00364-SAB, 2018 WL 4242068, at *2 (E.D. Cal. Sept. 6, 2018). A motion in limine

ruling provides valuable guidance that “[t]he parties may then consider … when formulating their

trial strategy.” United States v. Luce, 713 F.2d 1236, 1239 (6th Cir. 1983), aff’d, 469 U.S. 38

(1984). It also “aid[s] the trial process by enabling the Court to rule in advance of trial on the

relevance of certain forecasted evidence, as to issues that are definitely set for trial, without lengthy

argument at, or interruption of, the trial.” Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996).

Thus, even in a bench trial, as here, a motion in limine is “an important tool available to the trial

judge to ensure the expeditious and evenhanded management of the trial proceedings.” Jonasson

v. Lutheran Child and Family Servs., 115 F.3d 436, 440 (7th Cir. 1997). See Estate of Rick v.

Stevens, No. C 00-4144-MWB, 2002 WL 1713301, at *3 (N.D. Iowa July 2, 2002) (“These

observations concerning the virtues of trial management and clarification of the focus upon

pertinent issues that can be gained from a motion in limine are just as applicable when the trial

court, rather than a jury, is the finder of fact.”).

                                       MOTIONS IN LIMINE

I.      MOTION IN LIMINE I: EXCLUDE HEARSAY REGARDING THE FORMER
        COUNTY ADMINISTRATOR’S VIEWS REGARDING THE COUNTY’S
        ENACTMENT OF THE FACILITY USE POLICY

        This is a First Amendment case involving restrictions imposed by Defendant Lafayette

County, Mississippi (“Defendant” or the “County”) on use of the Lafayette County courthouse

grounds (the “Courthouse Grounds”), located in the center of the Oxford, Mississippi town square.

As detailed in the parties’ pending motions for summary judgment, a central disputed question is

the forum status of the Courthouse Grounds. During discovery, the County offered no evidence

of the usage of the Courthouse Grounds prior to the enactment of the Facility Use Policy in 2015.


                                                       2
     Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 3 of 9 PageID #: 2640




Nonetheless, at summary judgment, the County made the argument that the Courthouse Grounds

prior to 2015 were “reserved for government functions” and “restricted to individuals who had

court and related business within the Courthouse,” and that the only exception was that the County

Administrator would “occasionally grant requests for use of the grounds by citizens” for certain

community functions. ECF No. 69 at 3. The only evidence cited by the County as support for this

position was the deposition testimony of former County supervisor Jeff Busby and the text of the

Policy itself. See id. at 3–5. However, this testimony relayed statements made by former County

Administrator Joseph Johnson, rather than Mr. Busby’s personal knowledge. See Ex. 1 (Busby

Tr.) at 35:10-13 (“[Our county administrator, I’m assuming . . . said we had a lot more requests to

use the building – use the grounds.”); id. at 36:3-10 (“Q: So the impetus behind adopting this

facility use policy in 2015 was county administrator Joseph Johnson? A: Yes, sir. I think he brought

it to our attention that we – he felt like that we needed to have a facility use policy because of the

requests that he was getting for use of the facilities at that time.”). It is therefore inadmissible

hearsay. See Fed. R. Evid. 802. And, Mr. Johnson was not identified in Defendant’s initial

disclosures. A non-hearsay source for this testimony is therefore absent.

       Due to the centrality of this argument about the pre-2015 use of the Courthouse Grounds

to Defendant’s motion for summary judgment, an order is appropriate precluding the introduction

of such hearsay testimony at trial, or of argument based on such hearsay, including the unsupported

negative inference from the enactment of the Facility Use Policy in 2015 that the Courthouse

Grounds were not in use by the public prior to its enactment. No competent evidence supports

such arguments, and, having failed to develop competent evidence in discovery, Defendant cannot

now present such evidence at trial through evidentiarily improper means.




                                                  3
      Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 4 of 9 PageID #: 2641




II.     MOTION IN LIMINE II: EXCLUDE EVIDENCE OF PUBLIC SAFETY OR
        TRAFFIC SAFETY ISSUES OR INCIDENTS NOT DISCLOSED IN
        DEFENDANT’S INTERROGATORY RESPONSES

        Defendant’s prohibition on use of the Courthouse Grounds each day during the period

between thirty minutes before dusk and dawn is a central issue in this action. Defendant has

contended that this restriction is appropriate because “the after business hours use of the grounds

posed an undue pedestrian and traffic safety risk given the poor lighting conditions, heavy

pedestrian and traffic patterns around the courthouse, and the reduced manpower during the

evening shifts.” ECF No. 69 at 7. It is nearly certain that Defendant will make the same arguments

at trial. Yet Defendant failed to produce any documents substantiating such public safety or traffic

safety risks in discovery, and failed to identify any specific public safety or traffic safety incidents

in its interrogatory responses. See Ex. 6 (Defendant’s interrogatory responses). Nor were any such

incidents identified in deposition testimony given by the Lafayette County Sheriff or the Oxford

Chief of Police. See Ex. 2 (East Tr.) at 184:3-10 (“During the time you’ve been sheriff, to your

knowledge, has your office ever arrested or cited someone for being on courthouse grounds? A.

No, sir, that I can recall. Q. Okay. Whether you were sheriff or not, were you aware of anyone

being arrested or cited for being on courthouse grounds? A. No, sir . . .”); Ex. 3 (McCutchen Tr.)

at 39:24-40:5; 49:2-13; 59:16-60:6 (“Q. Okay. Of these arrests that you list, were any made on the

courthouse grounds or on the grounds that constitute the Confederate statue outside the

courthouse? A. No, sir. Q. Okay, Do you know if any of these arrests related to permitted activities?

A. Not to my knowledge. . . . [Q.] . .. [T]here’s a list of safety concerns. . . . I don’t see anything

specific in this list . . . that relates to the courthouse grounds. A. No, sir. . . And nothing here that

specifically refers to the statue, correct? A. Correct.”).

        Because no specific public safety or traffic safety incidents contributing to the enactment

of the challenged policies were disclosed during discovery, Defendant should be precluded from


                                                   4
       Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 5 of 9 PageID #: 2642




introducing evidence of any alleged public safety or traffic safety incident purportedly relevant to

the Courthouse grounds at trial.

III.    MOTION IN LIMINE III: EXCLUDE THE JANUARY 2021 FACILITY USE
        POLICY AS EVIDENCE OF THE COUNTY’S PRE-LITIGATION POSITION

        On January 13, 2021, Defendant produced a revised version of the Facility Use Policy that

counsel for Defendant claimed “reflect[s] the year 2020 changes.” See Ex. 7 (Jan. 13, 2021 email

from D. O’Donnell to J. Youngwood). That document, which County officials voted to adopt on

January 4, 2021 (see Ex. 5 (Larson Tr.) at 93:13-94:3), contains the following language:

               Courthouse Grounds. The use of the Courthouse Exterior
               Grounds, defined to include the outside areas contiguous to the
               Circuit Courthouse and the area encompassing the confederate
               memorial, is limited given that it is primarily a place of court
               business. Permits are required for all uses except no permit is
               required for use of the area immediately surrounding the confederate
               memorial for groups of four or less. No use or user(s) of the
               Courthouse grounds, permitted or otherwise, may block or impede
               pedestrian use of the sidewalks leading to or from, or within, the
               Courthouse grounds.

See Ex. 8 (Jan. 4, 2021 Facility Use Policy) (emphasis added). This language—and, in particular,

the emphasized phrases—appears to reflect an attempt by the County to shape its policy to match

its current litigation position, which emphasizes the purported impacts use of the Courthouse

Grounds might have on court business. See ECF No. 69 at 3, 21, 28. Notably, despite adopting

this language on January 4, 2021, the County did not produce a copy of this document (which was

not otherwise publicly available) until January 13, 2021, after depositions had gone forward in the

intervening days, and only did so after the issue came up in response to Plaintiff’s questioning at

a deposition and Plaintiff requested that it be produced. See Ex. 4 (Roberts Tr.) at 51:14-53:16;

109:16-111:5; 142:12-143:14.

        The County should be precluded from relying at trial on the after-the-fact justification for

the policies at issue contained in this document. In the First Amendment context, “after-the-fact


                                                 5
      Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 6 of 9 PageID #: 2643




explanations cannot help a law survive.” McLaughlin v. City of Lowell, 140 F. Supp. 3d 177, 190

(D. Mass. 2015). See also Yellowbear v. Lampert, 741 F.3d 48, 59 (10th Cir. 2014) (in analogous

RLUIPA context “post-hoc rationalizations” cannot prove a compelling interest); United States v.

Virginia, 518 U.S. 515, 533 (1996) (For intermediate scrutiny on the basis of gender, “[t]he

justification must be genuine, not hypothesized or invented post hoc in response to litigation.”).

       This is consistent with the general rule of public law that a “post hoc rationalization” that

does not represent the “[government’s] fair and considered judgment on the matter in question” is

not entitled to deference. Auer v. Robbins, 519 U.S. 452, 462 (1997). See also Brown v.

Georgetown Univ. Hosp., 488 U.S. 204, 212 (1988) (explaining that “[d]eference to what appears

to be nothing more than an agency’s convenient litigating position would be entirely

inappropriate”); Texas Clinical Labs, Inc. v. Sebelius, 612 F.3d 771, 777 (5th Cir. 2010). In

keeping with this, the County cannot use its control over the ordinances at issue to bolster its record

after the fact. See McLaughlin, 140 F. Supp. 3d at 190 (“The City, having officially put forward

its reasons for the Downtown Panhandling provisions, cannot add to those reasons in litigation.”).

It should therefore be precluded from relying on the self-serving justifications for its position

contained in the January 4, 2021 revised Facility Use Policy at trial.

IV.    MOTION IN LIMINE IV: PRE-ADMIT CERTAIN PHOTOGRAPHIC AND
       VIDEO EVIDENCE

       Motions in limine allow parties to “seek a ruling from the court as to the admissibility of

any party’s evidence in advance of trial[.]” 1 Federal Evidence Practice Guide §3.04(4)(a)

(Matthew Bender & Co., Inc. 2019). Thus, parties “may use in limine motions defensively to

request a pretrial ruling precluding the anticipated evidence of the adversary or may use them

offensively to prequalify favorable evidence.” Id. at §3.04(4)(b). Indeed, motions in limine to

pre-admit exhibits are frequently granted to provide early rulings on admissibility or other



                                                  6
     Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 7 of 9 PageID #: 2644




preliminary questions under Rule 104, as such rulings streamline trial and avoid the need for

“lengthy argument at, or interruption of the trial.” Id. at §3.04(4)(a).

       Plaintiff respectfully moves the Court to enter an order finding the photographs and video

produced by Plaintiff at Bates numbers RASH_2656-2722 admissible, pre-admitting these items

into evidence, and authorizing Plaintiff’s counsel to introduce such materials into evidence,

including during Plaintiff’s opening statement. These materials consist of photographs (See Ex. 9

(RASH_2656-2720)) and video (See Ex. 10 (RASH_2721-2722)) of the Courthouse and the

Square taken on January 14, 2021 from the ground and from the air via a drone. Joe York, a Water

Valley, Mississippi-based filmmaker, took these pictures and video at the direction of counsel for

Plaintiff, who retained Mr. York for this purpose. Mr. York attested to the circumstances of his

engagement and the creation of these materials in a February 2, 2021 declaration. See Ex. 11

(York Decl.).

       The photographs and video are true, fair, and accurate representations of the Courthouse

and the Square, and the physical characteristics of the Courthouse and the Square are of obvious

relevance in this case, which concerns restrictions on use of the Courthouse Grounds and the

Courthouse Grounds’ First Amendment status. Mr. York’s declaration suffices to authenticate

them and lay the proper foundation for their admissibility, and there is no need to cross-examine

Mr. York prior to admitting these documents into evidence. Pre-admission of these materials will

increase the efficiency of the trial process by allowing for these materials to be used without the

need to separately admit them into evidence or to call Mr. York as a witness.




                                                  7
     Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 8 of 9 PageID #: 2645




                                      CONCLUSION

       For the foregoing reasons, Plaintiff John Rash’s foregoing motions in limine should be

granted.



                                                   Respectfully submitted,

 Dated: April 12, 2021

                                                        /s/ Joshua Tom
 SIMPSON THACHER & BARTLETT LLP                  AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)            MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                      Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                            Landon Thames, MS Bar No. 105127
 New York, NY 10017                              P.O. Box 2242
 (212) 455-2000                                  Jackson, MS 39225
 jyoungwood@stblaw.com                           Phone: (601) 354-3408
 irethy@stblaw.com                               jtom@aclu-ms.org
                                                 lthames@aclu-ms.org
 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com




                                             8
     Case: 3:20-cv-00224-NBB-RP Doc #: 92 Filed: 04/12/21 9 of 9 PageID #: 2646




                                 CERTIFICATE OF SERVICE

        I, Joshua Tom, hereby certify that on April 12, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                      /s/ Joshua Tom
                                                      Joshua Tom




                                                  9
